DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action in response to amendments filed on 02/09/2021.
Claims 1-7, and 15-23 are pending of which claims 1, 6, and 15 are independent claims, and claims 8-14 are canceled.
IDS, filed 01/12/2021 and 01/26/2021, is considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5 and 15 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20190045487 to You (hereinafter “You”).


Regarding claim 1: You discloses a  method for transmitting a downlink control channel, the method comprising: determining a quantity of candidates for transmitting a downlink control channel, of at least one set of resources for transmitting a downlink control channel(You, see paragraph [0010], the downlink control channel may be transmitted in a first number of OFDM symbols or a second number of OFDM symbols, to receive the downlink control channel, a user equipment may monitor a first downlink control channel candidate that spans the first number of OFDM symbols within a transmission time interval (TTI) and monitor a second downlink control channel that spans the second number of OFDM symbols within the TTI, the downlink control channel may be transmitted using one or more control channel elements (CCEs), each of which is configured with resources in the same OFDM symbol ); and receiving the downlink control channel according to the quantity of the candidates within the at least one set of resources (You, see paragraph [0011],a downlink control channel carrying downlink control information within a transmission time interval (TTI) is received and a downlink data channel is received based on the downlink control information within the TTI, and the downlink control channel may include a first downlink control channel candidate spanning T1 OFDM symbols within the TTI and a second downlink control channel candidate spanning T2 OFDM symbols within the same TTI, and T1 may be different from T2). 

Regarding claim 2: You discloses the method according to claim 1, wherein the determining the quantity of candidates for transmitting a downlink control channel, of the You, see paragraph [0073], a PCFICH is transmitted in the first OFDM symbol of a subframe and carries information about the number of OFDM symbols available and used for transmission of a control channel within a subframe, and the PCFICH is used to notify the UE, the PCFICH is located at the first OFDM symbol, and configured by four resource element groups (REGs), each of which is distributed within a control region on the basis of cell ID, One REG includes four REs). 

Regarding claim 3: You discloses the method according to claim 2, wherein the notification comprises at least one of following information: a quantity of candidates in each set of resources; a quantity of candidates comprised in each aggregation level in each set of resources; or aggregation levels supported in each set of resources, and a quantity of candidates comprised in each supported aggregation level (You, see paragraph [0089], the location of a set of CCEs on a PDCCH is defined for each UE , a CCE set in which the UE can detect on a PDCCH is referred to as a PDCCH search space or simply as a search space (SS), an individual resource on which the PDCCH can be transmitted in the SS is called a PDCCH candidate, a set of PDCCH candidates that the UE is to monitor is defined in terms of SSs, where a search space S at aggregation level L= 1, 2, 4, or 8 is defined by a set of PDCCH candidates, a dedicated SS is a UE-specific SS (USS) and is configured for each individual UE, the common SS (CSS) is configured for a plurality of UEs). 


Regarding claim 5: You discloses the  method according to claim 1, wherein the determining the quantity of candidates for transmitting a downlink control channel, of the at least one set of resources for transmitting a downlink control channel further comprises: determining the quantity of candidates in the at least one set of resources according to a second preset rule (You, see paragraph [0017] the quantity of CEEs in a set of resource is determined using the aggregation level and the set of available downlink control channels, in each aggregation level, the first downlink control channel candidate may occupy L1 CCEs, the second downlink control channel candidate may occupy L2 CCEs, and L2=(T1/T2)xL1, where L1 and L2 are positive integers and this is the number of CCEs that is used to determine candidate resources for control channel and the PCFICH in a subframe carries this information, L2 is a quantity that is determined according to L1 quantity, and preset rule L1 x T1 determine quantity of CCE for the first control channel candidate for first set and preset rule L2 x T2 determines control channel candidate for the second set, since T1 x L1 = T2 x L2, given T1 and T2 available resources or unused resources, L1 depends on L2. Note this analysis uses the disclosure You in paragraph [0017], to show the preset rule). 

Regarding claim 15: You discloses a  device for transmitting a downlink control channel, comprising a processor, a memory and a transceiver; the processor is configured to read and perform programs in the memory to: determine a quantity of candidates for transmitting a downlink control channel, of at least one set of resources for transmitting a downlink control channel; and receive the downlink control channel through the transceiver according to the quantity of the candidates within the at least one set of resources(You, see paragraph [0017], a downlink control channel may be transmitted using one or more control channel elements (CCEs), each of which is configured with resources in the same OFDM symbol, if there are two sets of OFDM symbols T1 and T2, the quantity of CCEs in a set of resource is determined using the aggregation level and the set of available downlink control channels, the first downlink control channel candidate may occupy L1 CCEs in T1, the second downlink control channel candidate may occupy L2 CCEs in T2, and the relationship between the set of OFDM symbols of the candidate downlink control channel is expressed as follows: L2=(T1/T2)xL1, where L1 and L2 are positive integers and this is the number of CCEs that is used by the UE and determined using the aggregation level carried by DCI and the PCFICH in a subframe carries this information). 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 4, 6-7, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190045487 to You (hereinafter “You”) in view of US. Pub. 20180123769 to Pelletier (hereinafter “Pelletier”).


Regarding claim 4: You discloses determining a quantity of candidates for transmitting a downlink control channel. However, You does not explicitly teach the method according to claim 3, wherein when the notification comprises the quantity of candidates in each set of resources, the method further comprises: determining a quantity of candidates comprised in each aggregation level in each set of resources according to the quantity of candidates in each set of resources comprised in the notification and a first preset rule. However, Pelletier in the same or similar field of endeavor teaches the method according to claim 3, wherein when the notification comprises the quantity of candidates in each set of resources, the method further comprises: determining a quantity of candidates comprised in each aggregation level in each set of resources according to the quantity of candidates in each set of resources comprised in the notification and a first preset rule (Pelletier, see paragraph [0092], using aggregation level, a UE determines the quantity of bits for each set of candidate resource by decoding the notification or information received using the sequence of bits in a first DCI that provides decoding hints for a second DCI that may include an aggregation level (AL), the AL may include one or more bits, for example, one (1) bit may indicate one of two (or possibly more) sets of possible aggregation levels (e.g., 1, 2 or 4, 8) to use for decoding the second DCI and two (2) bits may indicate the AL (e.g., 1, 2, 4 or 8) for the second DCI in case when finer granularity and/or a larger amount of values may be used as preset rule). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Pelletier into You’s system/method because it would allow carrier aggregation level. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve an increase overall system throughput, and reduction of blind decoding and overhead may improve the efficiency (Pelletier; [0004]).

Regarding claim 6: You discloses a  method for transmitting a downlink control channel, the method comprising: determining a quantity of downlink control channel candidates in at least one set of resources for transmitting a downlink control channel(You, see paragraph [0010], a user equipment can monitor a first downlink control channel candidate that spans the first number of OFDM symbols T1 within a transmission time interval (TTI) and monitor a second downlink control channel candidate that spans the second number of OFDM symbols T2 within the TTI, the downlink control channel may be transmitted using one or more control channel elements (CCEs), each of which is configured with resources in the same OFDM symbol ); and sending a notification of the quantity of downlink control channel You, see paragraph[0073], the PCFICH notifies the UE of the number of OFDM symbols used for the corresponding subframe) 

However, You does not explicitly teach explicit signaling, or implicitly indicating the quantity of downlink control channel candidates in the set of resources according to a predefined rule; and sending a downlink control channel within the at least one set of resources. However, Pelletier in the same or similar field of endeavor teaches explicit signaling, or implicitly indicating the quantity of downlink control channel candidates in the set of resources according to a predefined rule; and sending a downlink control channel within the at least one set of resources (Pelletier, see paragraph [0087], one or more specific DCI formats may be used to explicitly and/or implicitly indicate information used to decode other DCI transmissions, see paragraph [0092] for detail information). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Pelletier into You’s system/method because it would allow carrier aggregation level. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve an increase overall system throughput, and reduction of blind decoding and overhead may improve the efficiency (Pelletier; [0004]).

Regarding claim 7: You discloses determining a quantity of candidates for transmitting a downlink control channel. However, You does not explicitly teach the method according to claim 6, wherein the notification comprises at least one of following Pelletier, see paragraph [0092], a UE using an aggregation level determines the quantity of bits intended to it from each set of candidate resource by decoding the information received using the sequence of bits in a first DCI that provides decoding hints for a second DCI may include an aggregation level (AL), the AL may include one or more bits, for example, one (1) bit may indicate one of two (or possibly more) sets of possible aggregation levels (e.g., 1, 2 or 4, 8) to use for decoding the second DCI and two (2) bits may indicate the AL (e.g., 1, 2, 4 or 8) for decoding the second DCI in case finer granularity and/or a larger amount of values may be used). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Pelletier into You’s system/method because it would allow carrier aggregation level. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve an increase overall system throughput, and reduction of blind decoding and overhead may improve the efficiency (Pelletier; [0004]).


Regarding claim 16: You discloses determining a quantity of candidates for transmitting a downlink control channel. However, You does not explicitly teach the device according to claim 15, wherein the processor is further configured to: receive a notification sent by a base station and used for indicating the quantity of candidates within the at least one set of resources through the transceiver, and determine the quantity of candidates within the at least one set of resources according to the notification. However, Pelletier in the same or similar field of endeavor teaches the device according to claim 15, wherein the processor is further configured to: receive a notification sent by a base station and used for indicating the quantity of candidates within the at least one set of resources through the transceiver, and determine the quantity of candidates within the at least one set of resources according to the notification (Pelletier, see paragraph [0092],once the UE receives the data, the decoding is at the transceiver or receiver antenna hardware where DSP is located, UE determines the quantity of bits intended to it from each set of candidate resource by decoding the information received using the sequence of bits in a first DCI that provides decoding hints for a second DCI may include an aggregation level (AL), the AL may include one or more bits). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Pelletier into You’s system/method because it would allow carrier aggregation level. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve an (Pelletier; [0004]).

Regarding claim 17: You discloses determining a quantity of candidates for transmitting a downlink control channel. However, You does not explicitly teach the device according to claim 16, wherein the notification comprises at least one of following information: a quantity of candidates in each set of resources; a quantity of candidates comprised in each aggregation level in each set of resources; or aggregation levels supported in each set of resources, and a quantity of candidates comprised in each supported aggregation level. However, Pelletier in the same or similar field of endeavor teaches the device according to claim 16, wherein the notification comprises at least one of following information: a quantity of candidates in each set of resources; a quantity of candidates comprised in each aggregation level in each set of resources; or aggregation levels supported in each set of resources, and a quantity of candidates comprised in each supported aggregation level Pelletier, see paragraph [0092], decoding the information received using the sequence of bits in a first DCI that provides decoding hints for a second DCI may include an aggregation level (AL), the AL may include one or more bits, for example, one (1) bit may indicate one of two (or possibly more) sets of possible aggregation levels (e.g., 1, 2 or 4, 8) to use for decoding the second DCI and two (2) bits may indicate the AL (e.g., 1, 2, 4 or 8) for decoding of the second DCI in case finer granularity and/or a larger amount of values may be used). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Pelletier into You’s (Pelletier; [0004]).

Regarding claim 18: You discloses a device according to claim 17, wherein the processor is further configured to: determine a quantity of candidates comprised in each aggregation level in each set of resources according to the quantity of candidates in each set of resources comprised in the notification and a first preset rule, when the notification comprises the quantity of candidates in each set of resources (You, see paragraph [0089], a set of CCEs on which a PDCCH can be located for each UE is defined, and a CCE set in which the UE can detect a PDCCH is referred to as a PDCCH search space or simply as a search space (SS), and an individual resource on which the PDCCH can be transmitted in the SS is called a PDCCH candidate, a set of PDCCH candidates that the UE is to monitor is defined in terms of SSs, where a search space at aggregation level L = [1, 2, 4, 8] is defined by a set of PDCCH candidates, i.e., the aggregation level defines the search space and aggregation level is used how the decoding of information in DCI us performed as disclosed in claim 7 ). 

Regarding claim 19: You discloses determining a quantity of candidates for transmitting a downlink control channel. However, you does not explicitly teach the device according to claim 15, wherein the processor is further configured to: determine Pelletier, see paragraph [0092], UE determines the quantity of bits intended to it from each set of candidate resource by decoding the information received using the sequence of bits in a first DCI that provides decoding hints for a second DCI may include an aggregation level (AL)). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Pelletier into You’s system/method because it would allow carrier aggregation level. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve an increase overall system throughput, and reduction of blind decoding and overhead may improve the efficiency (Pelletier; [0004]).

Regarding claim 20: You discloses a device for transmitting a downlink control channel, comprising a processor, a memory and a transceiver; wherein the processor is configured to read and perform programs in the memory to;  perform the method of claim 6 via the transceiver(You, see paragraph[0048], a BS may be used to transmit a downlink control channel, the BS may be referred to as an advanced base station (ABS), a node-B (NB), an evolved node-B (eNB), a base transceiver system (BTS), an access point (AP), a processing server (PS), etc.). 

Regarding claim 21: You discloses determining a quantity of candidates for transmitting a downlink control channel. However, You does not explicitly teach the device according to claim 20, wherein the notification comprises at least one of following information: a quantity of candidates in each set of resources; a quantity of candidates comprised in each aggregation level in each set of resources; or aggregation levels supported in each set of resources, and a quantity of candidates included in each supported aggregation level. However, Pelletier in the same or similar field of endeavor teaches the device according to claim 20, wherein the notification comprises at least one of following information: a quantity of candidates in each set of resources; a quantity of candidates comprised in each aggregation level in each set of resources; or aggregation levels supported in each set of resources, and a quantity of candidates included in each supported aggregation level (Pelletier, see paragraph [0092], UE determines the quantity of bits intended to it from each set of candidate resource by decoding the information received using the sequence of bits in a first DCI that provides decoding hints for a second DCI may include an aggregation level (AL), the AL may include one or more bits, for example, one (1) bit may indicate one of two (or possibly more) sets of possible aggregation levels (e.g., 1, 2 or 4, 8) to use for decoding the second DCI and two (2) bits may indicate the AL (e.g., 1, 2, 4 or 8) for the second DCI in case finer granularity and/or a larger amount of values may be used). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Pelletier into You’s system/method because it would allow carrier aggregation level. Such combination would have been obvious to combine as both references are from analogous art where a motivation (Pelletier; [0004]).

Regarding claim 22: You discloses determining a quantity of candidates for transmitting a downlink control channel. However, you does not explicitly teach a non-transitory readable storage medium, comprising program codes, wherein when the program codes run on computing equipment, the program codes are configured to enable the computing equipment to perform the method of claim 1. However, Pelletier in the same or similar field of endeavor teaches a non-transitory readable storage medium, comprising program codes, wherein when the program codes run on computing equipment, the program codes are configured to enable the computing equipment to perform the method of claim 1 (Pelletier, see paragraph [0184], the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Pelletier into You’s system/method because it would allow carrier aggregation level. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve an increase overall system throughput, and reduction of blind decoding and overhead may improve the efficiency (Pelletier; [0004]).

Regarding claim 23: You discloses determining a quantity of candidates for transmitting a downlink control channel. However, you does not explicitly teach a non-Pelletier, see paragraph [0184], the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Pelletier into You’s system/method because it would allow carrier aggregation level. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve an increase overall system throughput, and reduction of blind decoding and overhead may improve the efficiency (Pelletier; [0004]).






Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. See below:

Applicant argues that the pending claims are patentable over the cited references, because the references do not disclose, teach or suggest each and every element of these claims. For example, the cited references, including You and Pelletier which the Office Action relied upon, fail to disclose, teach or suggest each and every element of at least the following element recited in claim 1: "determining a quantity of candidates for transmitting a downlink control channel, of at least one set of resources for transmitting a downlink control channel; and receiving the downlink control channel according to the quantity of the candidates within the at least one set of resources." 
 
Examiner respectfully indicates that the parameter quantity is related to the number of downlink control channel candidate (see paragraphs [0112] and [0113] of the instant specification), which is related to aggregation level see You in paragraph [0089], the location of a set of CCEs on a PDCCH is defined for each UE and number is based on a search space S at aggregation level L= 1, 2, 4, or 8 is defined for a set of PDCCH candidates). 


 

Applicant argues that the user equipment of You merely does not know whether the downlink control channel is transmitted on the first number of OFDM symbols or the 

Examiner respectfully indicates that the art already defines the location of the control channel and within the downlink control channel  information are PDCCH candidates where  the UE searches  to get the data that is intended to it please see “You” paragraph [0089].


Applicant argues  that “You” fails to contemplate for instance, that, before the downlink control channel is transmitted, the quantity of candidates for transmitting a downlink control channel, of at least one set of resources for transmitting a downlink control channel can be determined first, and then the downlink control channel can be received according to the quantity of the candidates within the at least one set of resources, such that a determined quantity of candidates for transmitting a downlink control channel is to be monitored. In other word, You is completely silent on any downlink control channel that can be detected and received according to the actual quantity/number of candidates. Thus for these and the earlier reasons, You does not disclose, teach or suggest each and every elements of claims 1 and 15. Moreover, Pelletier fails to bridge the above 


Examiner respectfully indicates that the parameter related to the number of downlink control channel candidate ( see paragraphs [0112] and [0113] of the instant specification ) , which is related to aggregation level see You in paragraph [0089], the location of a set of CCEs on a PDCCH is defined for each UE and number is based on  a search space S at aggregation level L= 1, 2, 4, or 8 is defined for a set of PDCCH candidates). 


 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013. The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


//DEBEBE A ASEFA/ Examiner, Art Unit 2476                                                                                                                                                                                                        


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477